Title: To Benjamin Franklin from Benjamin Putnam, 28 December 1782
From: Putnam, Benjamin
To: Franklin, Benjamin


Honble. Sir,Paris, l’hotel Danemark, Rué Jacob.
		Decr. 28th. 1782.
I feel hurt at the thought of troubling you so immediately— my forgetfulness of yesterday & Engagements today, must be my Appology for the Occasion & Mode. I am bound for North Carolina; in my Passage, I shall take the Circuit of New-Providence from Expectations of procuring by Purchase, or Address a Clearance of a Cargo of Tobacco from that Island to Europe; and which Papers, I shall take into Carolina with me; & which, as the Gulph Stream Sweeps that Shore, will Effectually protect my Vessel, she being under the Imperial Flag, in her Return to France. Any Assistance Sir, you’ll please to give me to facilitate my Success in this, should it be but a bear Certificate to the Governor, of my being a Subject of the United States, will be acknowledged with warm gratitude.
Should I not be able to see Mr. Chardon, Mr. Ridley has very politely offer’d to take my Affairs into his Charge, & carry on any necessary Prosecution which their nature may require: Permit me Sir, in this Case, to entreat your Excellency’s Counsel & Protection; as thro you, alone, neither Mr. Ridley or myself can only be known, in the one Case, in which, Congress has interfer’d. And which appears to me only to be necessary to be regularly laid before the French Court in order to obtain Decision; & restore to me, my Property.

I am Sir, with every Duty & Respect Your Excellency’s most Obedient and most Humble Servant
Benjamin Putnam.
His Excellency Doct. Franklin
 
Addressed: His Excellency Doctor Franklin, / Minister Plenipotentiary to the / Court of France, / Passey
Notation: Benj. Putnam Paris Decr 28. 1782
